Little, J.
1. At the March term, 1901, a new trial was ordered in this case, because it appeared that the trial judge did not exercise the discretion imposed upon him by law in passing upon the sufficiency of the evidence to support the verdict. 113 Ga. 453. At the trial now under review a similar verdict was returned, and the judge in the exercise of such discretion upheld it. This being so, and there being some evidence to sustain the jury’s finding, the Supreme Court will not again interfere, though apparently a verdict for the defendant would have been more consistent with the evidence as a whole.
2. There was no error in refusing to give the charge requested.
3. Evidence of the equipment of a locomotive, its condition, the character of the headlight it carried, is admissible in evidence on the trial of a case brought to recover damages for killing a mule at night by the operation of such locomotive, as bearing on the question of negligence; and this is true notwithstanding the operation of a locomotive without an electric headlight is not of itself an act of negligence.
4. The failure of the trial judge to charge as complained of was not, in the absence of a request to do so, cause for reversal.
5. The trial judge did not err in refusing to permit defendant’s counsel to read to the jury, in his argument, an opinion rendered by this court. Under the obligation which the lawimposes on jurors, they should, under proper instructions, return a verdict on the evidence as they understand it, uninfluenced by the opinion of any other tribunal.

Judgment affirmed.


All the Justices concurring.